COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00335-CR

Dwight E. Brown                        §    From the 158th District Court

                                       §    of Denton County (F90-579-B)

v.                                     §    January 4, 2018

                                       §    Opinion by Chief Justice Sudderth

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bonnie Sudderth
                                      Chief Justice Bonnie Sudderth